       Case: 3:20-cv-00768-jdp Document #: 432 Filed: 05/04/21 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN


ONE WISCONSIN INSTITUTE, INC., et al.,

              Plaintiffs,


       v.                                            Case No. 15-CV-324-JDP

ANN S. JACOBS, Chair, Wisconsin
Elections Commission, et al.,

              Defendants.


JUSTIN LUFT, et al.,

              Plaintiffs,


       v.                                             Case No. 20-cv-768-JDP

TONY EVERS, et al.,

              Defendants.


            PLAINTIFFS’ JOINT MOTION FOR A STATUS CONFERENCE


       These consolidated challenges to Wisconsin’s ID petition process (IDPP) are on remand

from the Seventh Circuit. See Luft v. Evers, 963 F.3d 665 (7th Cir. 2020). After extensive

accelerated discovery and cross-briefing on plaintiffs’ motions for preliminary injunction and

defendants’ motion for summary judgment, this Court on September 28, 2020 denied summary

judgment in its entirety; ordered the Wisconsin Elections Commission (WEC) and Wisconsin

Department of Transportation’s Division of Motor Vehicles (DMV) to make what the Court

described as “modest changes” to the IDPP prior to the November 3 election; and “defer[ed]
        Case: 3:20-cv-00768-jdp Document #: 432 Filed: 05/04/21 Page 2 of 5




decisions on more fundamental reforms to the IDPP until after the general election is certified.”

ECF No. 425 at 2; see ECF No. 426 (preliminary injunction order). The Court advised that, “[a]fter

the results of the November 3 election are certified, the court will schedule a status conference to

discuss with the parties what additional steps are needed to bring this case to a resolution.” ECF

No. 425 at 9.

       The Court reiterated in its September 28 decision that the so-called “temporary receipt

system” does not “satisfy the state’s constitutional duties.” Id. at 4. “[Q]ualified electors are

entitled to vote as a matter of constitutional right, not merely by the grace of the executive branch

of the state government.” Id. (quoting One Wisconsin Inst., Inc. v. Thomsen, 198 F. Supp. 3d 896,

916 (W.D. Wis. 2016)). The Court continued (id. at 4-5):

               It is true that defendants have refined the process so that temporary receipts
       are now automatically renewed every 60 days until a petition is granted or denied.
       This alleviates some burden on petitioners, but plaintiffs point to examples of
       petitioners who continue to get “stuck” in the process for months or even years
       through no fault of their own while they wait for state officials to exercise their
       discretion. Defendants do not acknowledge that group of petitioners in their
       opening brief, even though those petitioners were the focus of the court’s 2016
       decision.

               Plaintiffs lay the blame for the continued problems on the way the IDPP is
       implemented, most notably that the state fails to adhere to its own standard that a
       petition should be granted if it is “more likely than not” that the petitioner is eligible
       to vote. Instead, plaintiffs say, the state continues searching for more corroborating
       documentation, subjecting petitioners to unreasonable demands for information and
       leaving them in a state of limbo indefinitely, even after it becomes clear that
       petitioners are qualified.

               The parties dispute the extent and causes of some petitioners’ continued
       difficulties in obtaining a long-term ID. But the court is persuaded that the evidence
       cited by plaintiffs is sufficient to show that there are genuine issues of fact on the
       question whether qualified electors continue to face unreasonable burdens on their
       right to vote. See Fed. R. Civ. P. 56(a).

       Plaintiffs respectfully move the Court to schedule a status conference to discuss with the

parties the additional steps needed to bring this case to a resolution, including trying the genuine



                                                   2
       Case: 3:20-cv-00768-jdp Document #: 432 Filed: 05/04/21 Page 3 of 5




issues of fact identified in the Court’s September 28 decision and deciding whether “more

fundamental reforms to the IDPP” are necessary. Id. at 2.

                                           Conclusion

       For these reasons, plaintiffs move the Court for a status conference. Plaintiffs’ counsel

are prepared to appear for such a conference at the Court’s convenience.

       Dated this 4th day of May, 2021.

                                                      Respectfully submitted,



 /s/ Charles G. Curtis, Jr.                         Marc E. Elias
 Charles G. Curtis, Jr.                             Bruce V. Spiva
 Perkins Coie LLP                                   Elisabeth C. Frost
 33 East Main Street, Suite 201                     Amanda R. Callais
 Madison, WI 53703                                  Perkins Coie LLP
 Telephone: (608) 663-5411                          700 Thirteenth Street, N.W., Suite 600
 Facsimile: (608) 663-7499                          Washington, D.C. 20005-3960
 CCurtis@perkinscoie.com                            Telephone: (202) 654-6200
                                                    Facsimile: (202) 654-6211
 Bobbie J. Wilson                                   MElias@perkinscoie.com
 Perkins Coie LLP                                   BSpiva@perkinscoie.com
 505 Howard Street, Suite 1000                      EFrost@perkinscoie.com
 San Francisco, CA 94111-4131                       ACallais@perkinscoie.com
 Telephone: (415) 344-7000
 Facsimile: (415) 344-7050
 BWilson@perkinscoie.com                            Attorneys for One Wisconsin Plaintiffs



 /s/ Karyn L. Rotker                                Dale E. Ho
 Karyn L. Rotker                                    T. Alora Thomas
 ACLU of Wisconsin Foundation, Inc.                 American Civil Liberties Union Foundation
 207 East Buffalo Street, Suite 325                 125 Broad Street, 18th Floor
 Milwaukee, WI 53202                                New York, NY 10004
 Phone: (414)-272-4032 x12                          Phone: (212) 549-2500
 Fax: (414)-272-0182                                Fax: (212)-549-2648
 krotker@aclu-wi.org                                dho@aclu.org
                                                    athomas@alcu.org




                                                3
      Case: 3:20-cv-00768-jdp Document #: 432 Filed: 05/04/21 Page 4 of 5




Neil A. Steiner                              Ceridwen B. Cherry
Dechert LLP                                  American Civil Liberties Union Foundation
1095 Avenue of the Americas                  915 15th Street N.W., 6th Floor
New York, NY 10036-6797                      Washington, D.C. 20005
Phone: (212)-698-3500                        Phone: (202)-675-2326
Fax: (212)-698-3599                          Fax: (202)-546-0738
neil.steiner@dechert.com                     ccherry@aclu.org

Angela M. Liu                                Anna Q. Do
Dechert LLP                                  Dechert LLP
35 West Wacker Drive, Suite 3400             US Bank Tower
Chicago, IL 60601                            633 West 5th Street, Suite 4900
Phone: (312)-646-5800                        Los Angeles, CA 90071
Fax: (312)-646-5858                          Phone: (213)-808-5760
angela.liu@dechert.com                       Fax: (213)-808-5760
                                             anna.do@dechert.com

Selby Brown                                  Tharuni A. Jayaraman
Dechert LLP                                  Dechert LLP
Cira Centre                                  1900 K Street NW
2929 Arch Street                             Washington, D.C. 20006
Philadelphia, PA 19104                       Phone: (202)-261-3330
Phone: (215)-994-4000                        Fax: (202)-261-3333
Fax: (215)-994-2222                          tharuni.jayaraman@dechert.com
selby.brown@dechert.com

Tristia Bauman
National Law Center for Homelessness &
Poverty
2000 M Street NW, Suite 210
Washington, D.C. 20036
Phone : (202)-638-2535

                                             Attorneys for Luft Plaintiffs




                                         4
        Case: 3:20-cv-00768-jdp Document #: 432 Filed: 05/04/21 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 4th day of May, 2021, I filed the foregoing document using the

Court’s CM/ECF system, which automatically sends notice and a copy of the filing to all counsel

of record.



                                                            /s/ Charles G. Curtis, Jr.
                                                            Charles G. Curtis, Jr.




                                                5
